UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 MARK CHRISTIAN DELOS REYES,

                  Plaintiff,
                                                                       Index No:
          -against-                                                    19-CV-2596(AMD)(RLM)

 ABUNDANT NURSING, INC., MARATHON                                      AMENDED ANSWER
 HEALTH CARE CORP., MARATHON                                           OF ELLENGRACE
 GROUP CORP., MACDONALD S. TUDEME,                                     FLORES
 GEORGE L. MAGNO, AND ELLENGRACE
 FLORES
                   Defendants.
 --------------------------------------------------------------X



        Defendant, EllenGrace Flores (“Flores”) through her undersigned attorney of record

hereby submits the following amended answer and affirmative defenses and counterclaim to the

Plaintiff’s Complaint (the “Complaint”):

                                                  ANSWER

                                    PRELIMINARY STATEMENT

        1.       Flores lacks knowledge or information about Plaintiff’s nationality. Flores denies

the remaining allegations in paragraph 1 of the Complaint.

        2.       Flores denies the allegations in paragraph 2 of the Complaint.

        3.       Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 3 of the Complaint.

        4.       Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 4 of the Complaint.

        5.       Flores denies the allegations in paragraph 5 of the Complaint.
       6.     Flores denies the allegations in paragraph 6 of the Complaint.

       7.     Flores denies the allegations in paragraph 7 of the Complaint.

       8.     Flores denies the allegations in paragraph 8 of the Complaint.

                               JURISDICTION AND VENUE

       9.     Flores denies the allegations in paragraph 9 of the Complaint.

       10.    Flores denies the allegations in paragraph 10 of the Complaint.

       11.    Flores denies the allegations in paragraph 11 of the Complaint.

                                        THE PARTIES

       12.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 12 of the Complaint.

       13.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 13 of the Complaint.

       14.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 14 of the Complaint.

       15.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 15 of the Complaint.

Defendants

       16.    Flores denies the allegations in paragraph 16 of the Complaint.

       17.    Flores admits that she lives in Woodside, NY. Flores denies the remaining

allegations in paragraph 17 of the Complaint.
       18.     The terms “employment agent” and “licensed employment agency” are not

defined and therefore Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 18 of the Complaint.

       19.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 19 of the Complaint.

       20.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 20 of the Complaint.

       21.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 21 of the Complaint.

       22.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 22 of the Complaint.

       23.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 23 of the Complaint.

       24.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 24 of the Complaint.

       25.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 25 of the Complaint.

       26.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 26 of the Complaint.

       27.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 27 of the Complaint.

       28.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 28 of the Complaint.
         29.      Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 29 of the Complaint.

         30.      Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 30 of the Complaint.

                                         FACTUAL BACKGROUND

Response to Recruitment and Trafficking to the United States 1

         31.      Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 31 of the Complaint.

         32.      Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 32 of the Complaint.

         33.      Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 33 of the Complaint.

         34.      Flores lacks knowledge or information sufficient to form a belief as to the

plaintiff’s interactions with Maxwell Flores. Flores denies the remaining allegations in paragraph

34 of the Complaint.

         35.      Flores denies the allegations in paragraph 35 of the Complaint.

         36.      Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 36 of the Complaint.

         37.      Flores denies the allegations in paragraph 37 of the Complaint.

         38.      Flores denies the allegations in paragraph 38 of the Complaint.

         39.      Flores denies the allegations in paragraph 39 of the Complaint.



         Defendant Flores copies the titles from the Plaintiff’s complaint. To the extent that the titles in the
         1

Complaint could interpreted as allegations those allegations are denied.
       40.    Flores denies the allegations in paragraph 40 of the Complaint.

       41.    Flores denies the allegations in paragraph 41 of the Complaint.

       42.    Flores denies the allegations in paragraph 42 of the Complaint.

       43.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 43 of the Complaint.

       44.    Flores denies the allegations in paragraph 44 of the Complaint.

       45.    Flores denies the allegations in paragraph 45 of the Complaint.

       46.    Flores denies the allegations in paragraph 46 of the Complaint.

       47.    Flores denies the allegations in paragraph 47 of the Complaint.

       48.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 48 of the Complaint.

       49.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 49 of the Complaint.

       50.    Flores denies the allegations in paragraph 50 of the Complaint.

Response to Forced Labor and Exploitation in the United States

       51.    Flores denies the allegations in paragraph 51 of the Complaint.

       52.    Flores denies the allegations in paragraph 52 of the Complaint.

       53.    Flores denies the allegations in paragraph 53 of the Complaint.

       54.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 54 of the Complaint.

       55.    Flores denies the allegations in paragraph 55 of the Complaint.

       56.    Flores denies the allegations in paragraph 56 of the Complaint.

       57.    Flores denies the allegations in paragraph 57 of the Complaint.
       58.     Flores denies the allegations in paragraph 58 of the Complaint.

       59.     Flores denies the allegations in paragraph 59 of the Complaint.

       60.     Flores denies the allegations in paragraph 60 of the Complaint.

       61.     Flores denies the allegations in paragraph 61 of the Complaint.

       62.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 62 of the Complaint.

       63.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 63 of the Complaint.

       64.     Flores denies that plaintiff paid Flores for her services. Flores lacks knowledge or

information sufficient to form a belief as to the remaining allegations in paragraph 64 of the

Complaint.

       65.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 65 of the Complaint.

       66.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 66 of the Complaint.

       67.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 67 of the Complaint.

       68.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 68 of the Complaint.

       69.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 69 of the Complaint.

       70.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 70 of the Complaint.
       71.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 71 of the Complaint.

       72.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 72 of the Complaint.

       73.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 73 of the Complaint.

       74.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 74 of the Complaint.

       75.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 75 of the Complaint.

       76.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 76 of the Complaint.

Response to Defendant Tudeme’s Forced Labor

       77.    Flores denies the allegations in paragraph 77 of the Complaint.

       78.    Flores denies the allegations in paragraph 78 of the Complaint.

       79.    Flores denies the allegations in paragraph 79 of the Complaint.

       80.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 80 of the Complaint.

       81.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 81 of the Complaint.

       82.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 82 of the Complaint.
       83.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 83 of the Complaint.

       84.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 84 of the Complaint.

       85.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 85 of the Complaint.

       86.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 86 of the Complaint.

       87.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 87 of the Complaint.

       88.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 88 of the Complaint.

       89.     Flores denies that Plaintiff was working without pay for all three Defendants.

Flores lacks knowledge or information sufficient to form a belief as to the remaining allegations

in paragraph 89 of the Complaint.

       90.     Flores denies the allegations in paragraph 90 of the Complaint.

       91.     Flores lacks knowledge or information sufficient to form a belief as to the

Plaintiff’s state of mind. Flores denies the remaining allegations in paragraph 91 of the

Complaint.

Response to Mr. Delos Reyes’ Employment Conditions at Marathon Health

       92.     Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 92 of the Complaint.
       93.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 93 of the Complaint.

       94.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 94 of the Complaint.

       95.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 95 of the Complaint.

       96.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 96 of the Complaint.

       97.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 97 of the Complaint.

       98.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 98 of the Complaint.

       99.    Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 99 of the Complaint.

       100.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 100 of the Complaint.

       101.   Flores denies the allegations in paragraph 101 of the Complaint.

       102.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 102 of the Complaint.

       103.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 103 of the Complaint.

       104.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 104 of the Complaint.
       105.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 105 of the Complaint.

       106.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 106 of the Complaint.

       107.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 107 of the Complaint.

       108.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 108 of the Complaint.

       109.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 109 of the Complaint.

       110.   Flores denies the allegations in paragraph 110 of the Complaint.

       111.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 111 of the Complaint.

       112.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 112 of the Complaint.

       113.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 113 of the Complaint.

       114.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 114 of the Complaint.

       115.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 115 of the Complaint.

       116.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 116 of the Complaint.
       117.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 117 of the Complaint.

       118.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 118 of the Complaint.

       119.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 119 of the Complaint.

       120.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 120 of the Complaint.

Response to Defendants Continued Abuse, Threats and Coercion

       121.   Flores denies the allegations in paragraph 121 of the Complaint.

       122.   Flores denies the allegations in paragraph 122 of the Complaint.

Response to Threats and Abuse from Defendant Tudeme

       123.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 123 of the Complaint.

       124.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 124 of the Complaint.

       125.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 125 of the Complaint.

       126.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 126 of the Complaint.

       127.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 127 of the Complaint.
Response to Threats and Abuse from Defendant Flores

       128.   Flores denies the allegations in paragraph 128 of the Complaint.

       129.   Flores denies the allegations in paragraph 129 of the Complaint.

       130.   Flores denies the allegations in paragraph 130 of the Complaint.

       131.   Flores denies the allegations in paragraph 131 of the Complaint.

       132.   Flores denies the allegations in paragraph 132 of the Complaint.

       133.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 133 of the Complaint.

       134.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 134 of the Complaint.

       135.   Flores denies the allegations in paragraph 135 of the Complaint.

       136.   Flores denies the allegations in paragraph 136 of the Complaint.

       137.   Flores denies the allegations in paragraph 137 of the Complaint.

       138.   Flores denies the allegations in paragraph 138 of the Complaint.

       139.   Flores denies the allegations in paragraph 139 of the Complaint.

       140.   Flores denies the allegations in paragraph 140 of the Complaint.

       141.   Flores denies the allegations in paragraph 141 of the Complaint.

       142.   Flores denies the allegations in paragraph 142 of the Complaint.

Response to Threats and Abuse from Defendant Magno

       143.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 143 of the Complaint.

       144.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 144 of the Complaint.
       145.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 145 of the Complaint.

       146.   Flores denies the allegations in paragraph 146 of the Complaint.

       147.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 147 of the Complaint.

Response to Violations of Employment and Immigration Laws and Breach of Contract

       148.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 148 of the Complaint.

       149.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 149 of the Complaint.

       150.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 150 of the Complaint.

       151.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 151 of the Complaint.

       152.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 152 of the Complaint.

       153.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 153 of the Complaint.

       154.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 154 of the Complaint.

Response to Defendants’ Deception as to Delos Reyes’s Rights

       155.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 155 of the Complaint.
       156.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 156 of the Complaint.

       157.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 157 of the Complaint.

Response to Defendants Flores and Magno Prevented Mr. Delos Reyes from Learning His
Rights

       158.   Flores denies the allegations in paragraph 158 of the Complaint.

       159.   Flores denies the allegations in paragraph 159 of the Complaint.

       160.   Flores denies the allegations in paragraph 160 of the Complaint.

       161.   Flores denies the allegations in paragraph 161 of the Complaint.

       162.   Flores denies the allegations in paragraph 162 of the Complaint.

       163.   Flores denies the allegations in paragraph 163 of the Complaint.

       164.   Flores denies the allegations in paragraph 164 of the Complaint.

       165.   Flores denies the allegations in paragraph 165 of the Complaint.

       166.   Flores denies the allegations in paragraph 166 of the Complaint.

Response to Related Proceedings

       167.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 167 of the Complaint.

       168.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 168 of the Complaint.

       169.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 169 of the Complaint.

       170.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 170 of the Complaint.
       171.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 171 of the Complaint.

       172.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 172 of the Complaint.

       173.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 173 of the Complaint.

       174.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 174 of the Complaint.

       175.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 175 of the Complaint.

                                FIRST CLAIM FOR RELIEF

       176.   Flores denies the allegations in paragraph 176 of the Complaint.

       177.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 177 of the Complaint.

       178.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 178 of the Complaint.

       179.   Flores denies the allegations in paragraph 179 of the Complaint.

       180.   Flores denies the allegations in paragraph 180 of the Complaint.

       181.   Flores denies the allegations in paragraph 181 of the Complaint.

       182.   Flores denies the allegations in paragraph 182 of the Complaint.

       183.   Flores denies the allegations in paragraph 183 of the Complaint.

       184.   Flores denies the allegations in paragraph 184 of the Complaint.

       185.   Flores denies the allegations in paragraph 185 of the Complaint.
                                 SECOND CLAIM FOR RELIEF

          186.   Flores repeats and realleges the paragraphs above and incorporates them fully

herein.

          187.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 187 of the Complaint.

          188.   Flores denies the allegations in paragraph 188 of the Complaint.

          189.   Flores denies the allegations in paragraph 189 of the Complaint.

          190.   Flores denies the allegations in paragraph 190 of the Complaint.

          191.   Flores denies the allegations in paragraph 191 of the Complaint.

          192.   Flores denies the allegations in paragraph 192 of the Complaint.

          193.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 193 of the Complaint.

          194.   Flores denies the allegations in paragraph 194 of the Complaint.

          195.   Flores denies the allegations in paragraph 195 of the Complaint.

                                  THIRD CLAIM FOR RELIEF

          196.   Flores repeats and realleges the paragraphs above and incorporates them fully

herein.

          197.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 197 of the Complaint.

          198.   Flores denies the allegations in paragraph 198 of the Complaint.

          199.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 199 of the Complaint.
          200.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 200 of the Complaint.

          201.   Flores denies the allegations in paragraph 201 of the Complaint.

          202.   Flores denies the allegations in paragraph 202 of the Complaint.

                                 FOURTH CLAIM FOR RELIEF

          203.   Flores repeats and realleges the paragraphs above and incorporates them fully

herein.

          204.   Flores lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 204 of the Complaint.

          205.   Flores denies the allegations in paragraph 205 of the Complaint.

          206.   Flores denies the allegations in paragraph 206 of the Complaint.

          207.   Flores denies the allegations in paragraph 207 of the Complaint.

          208.   Flores denies the allegations in paragraph 208 of the Complaint.

          209.   Flores denies the allegations in paragraph 209 of the Complaint.

          210.   Flores denies the allegations in paragraph 210 of the Complaint.

          211.   Flores denies the allegations in paragraph 211 of the Complaint.

          212.   Flores denies the allegations in paragraph 212 of the Complaint.

          213.   Flores denies the allegations in paragraph 213 of the Complaint.

          214.   Flores denies the allegations in paragraph 214 of the Complaint.

                                    AFFIRMATIVE DEFENSES

                                      First Affirmative Defense

          The complaint, in whole or part, fails to state a claim upon which relief can be granted.
                                  Second Affirmative Defense

       Plaintiff’s claims are barred to the extent that the damages complained of in the

Complaint were incurred and/or caused by Plaintiff’s action or inaction.

                                   Third Affirmative Defense

       At all times, the defendant’s actions were lawful, justified and in good faith.

                                  Fourth Affirmative Defense

       Plaintiff is not entitled to punitive damages because at all times herein defendant

EllenGrace Flores acted in good faith and had a reasonable basis for believing that she acted in

accordance with the law.

                                   Fifth Affirmative Defense

       The plaintiff was acting as an independent contractor and therefore not covered by the

statutes complained of herein.

                                   Sixth Affirmative Defense

       The plaintiff is an exempt employee under the Fair Labor Standards Act and New York

Labor Law white-collar exceptions (administrator, executive, and/or professional) and therefore

not entitled to overtime compensation.

                                 Seventh Affirmative Defense

       To the extent that plaintiff is owed regular or overtime compensation, the de minimus rule

applies.

                                  Eighth Affirmative Defense

       Plaintiff is not entitled to compensation for worktime that was used for personal reasons

that has no connection to the defendant’s business.
                                   Ninth Affirmative Defense

       At no time complained of herein did Plaintiff perform work for defendant Flores.

                                   Tenth Affirmative Defense

       Pre-judgment interest is not available on the causes of action complained of herein.

                                 Eleventh Affirmative Defense

       Plaintiff’s mental/emotional state was a pre-existing condition and not proximately

caused by the conduct complained of herein.

                                  Twelfth Affirmative Defense

       If the plaintiff recovers a verdict against Flores, the Court is requested to have the

liability of all of the defendants and their various culpability apportioned among them pursuant

to Article 14 to the Civil Practice Law and Rules.

                                Thirteenth Affirmative Defense

       To the extent any overtime is owed it should be calculated on a fluctuating workweek.

                                Fourteenth Affirmative Defense

       The action is barred by res judicata and collateral estoppel following the plaintiff’s

participation in the Department of Labor proceeding.

                                 Fifteenth Affirmative Defense

       The plaintiff has already elected an administrative remedy by participating in the

Department of Labor proceeding.

                                 Sixteenth Affirmative Defense

       Plaintiff’s claims are barred by the applicable statute of limitations.
                                  Seventeeth Affirmative Defense

        The plaintiff has already had his damages compensated from collateral sources including

but not limited to the judgment in the Department of Labor action, the settlement with

MacDonald Tudeme and the settlement with George Magno.

                                  Eighteenth Affirmative Defense

        In the event that plaintiff recovers damages which have been paid or are payable from a

collateral course, Flores will seek a collateral offset.

                                  Nineteenth Affirmative Defense

        The damages to the plaintiff were proximately caused by New York Life Insurance

Company.

                                  Twentieth Affirmative Defense

        New York Life Insurance Company is an indispensable party to this action.

                                 Twenty First Affirmative Defense

        Flores reasonably relied upon the legal advice of George Magno that her actions were in

accordance with the law.

                               Twenty Second Affirmative Defense

        Flores and the Plaintiff share the same cultural heritage. Flores and the plaintiff have a

similar level of education. Flores and the plaintiff are both immigrants to the United States. The

plaintiff did not know that the actions complained of were illegal. Flores did not know that the

actions complained of were illegal.
                               Twenty Third Affirmative Defense

       Plaintiff participated in the activities complained of therein as admitted in paragraphs

132-33 of the Complaint. Plaintiff recruited others to use the services of defendants and provided

services for those he recruited. It is contrary to public policy for the Court to adjudicate the

controversy.

                                         JURY DEMAND

       Defendant Flores demands a trial by jury.

       WHEREFORE, Defendant EllenGrace Flores demands the court grant judgment

dismissing the complaint,

Dated: April 21, 2020
       New York, New York
                                                                  JOSHUA E. FINGOLD, ESQ.

                                                               By:     /s/ Joshua E. Fingold, Esq.
                                                                       Joshua E. Fingold, Esq.
                                                                       10 Rockefeller Plaza
                                                                       16th Floor
                                                                       New York, New York 10020
                                                                       (212) 837-8490
